EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 3/16/20101 Purchase 3/17/20102 Purchase 3/18/20103 Purchase 3/19/20104 Purchase 3/22/20105 Purchase 3/23/20106 Purchase 3/24/20107 Purchase 3/25/20108 Purchase 3/26/20109 Purchase 3/29/201010 Purchase 3/30/201011 Purchase 3/31/201012 Purchase 4/09/2010 Purchase 4/12/2010 Purchase 4/14/2010 Purchase 1 This transaction was executed in multiple trades at prices ranging from $3.56 - 3.65 2 This transaction was executed in multiple trades at prices ranging from $3.68 - 3.78 3 This transaction was executed in multiple trades at prices ranging from $3.64 - 3.69 4 This transaction was executed in multiple trades at prices ranging from $3.57 - 3.63 5 This transaction was executed in multiple trades at prices ranging from $3.58 - 3.67 6 This transaction was executed in multiple trades at prices ranging from $3.64 - 3.83 7 This transaction was executed in multiple trades at prices ranging from $3.72 - 3.78 8 This transaction was executed in multiple trades at prices ranging from $3.69 - 3.84 9 This transaction was executed in multiple trades at prices ranging from $3.65 - 3.73 10 This transaction was executed in multiple trades at prices ranging from $3.66 - 3.715 11 This transaction was executed in multiple trades at prices ranging from $3.80 - 3.91 12 This transaction was executed in multiple trades at prices ranging from $3.98 - 4.00 Date Type Price Shares 4/15/201013 Purchase 4/16/201014 Purchase 4/19/201015 Purchase 4/20/201016 Purchase 4/21/201017 Purchase 4/22/201018 Purchase 4/23/201019 Purchase 4/26/201020 Purchase 4/27/201021 Purchase 4/28/201022 Purchase 4/29/201023 Purchase 4/30/201024 Purchase 5/03/201025 Purchase 5/04/201026 Purchase 5/05/201027 Purchase 5/06/201028 Purchase 5/07/201029 Purchase 5/10/201030 Purchase 5/11/201031 Purchase 13 This transaction was executed in multiple trades at prices ranging from $4.25 - 4.35 14 This transaction was executed in multiple trades at prices ranging from $4.23 - 4.34 15 This transaction was executed in multiple trades at prices ranging from $4.35 - 4.41 16 This transaction was executed in multiple trades at prices ranging from $4.39 - 4.50 17 This transaction was executed in multiple trades at prices ranging from $4.36 - 4.48 18 This transaction was executed in multiple trades at prices ranging from $4.16 - 4.50 19 This transaction was executed in multiple trades at prices ranging from $4.38 - 4.50 20 This transaction was executed in multiple trades at prices ranging from $4.74 - 4.75 21 This transaction was executed in multiple trades at prices ranging from $4.60 - 4.75 22 This transaction was executed in multiple trades at prices ranging from $4.44 - 4.70 23 This transaction was executed in multiple trades at prices ranging from $4.64 - 4.75 24 This transaction was executed in multiple trades at prices ranging from $4.66 - 4.75 25 This transaction was executed in multiple trades at prices ranging from $4.58 - 4.75 26 This transaction was executed in multiple trades at prices ranging from $4.62 - 4.67 27 This transaction was executed in multiple trades at prices ranging from $4.41 - 4.69 28 This transaction was executed in multiple trades at prices ranging from $4.04 - 4.62 29 This transaction was executed in multiple trades at prices ranging from $4.38 - 4.51 31 This transaction was executed in multiple trades at prices ranging from $4.58 - 4.75
